DETAILED ACTION
RE: Van Berkel
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
3.	New claims 27-32 have been added. Claims 1, 3-6, 8-9, 12-13, 15-17, 20 and 23-32 are pending. Claims 2, 7, 10-11, 14, 18-19 and 21-22 are canceled. Claim 5, 13, 15-17, 23 and 26 are withdrawn from consideration. Claims 1 and 25 have been amended.
4.	Claims 1, 3-4, 6, 8-9, 12, 20, 24, 25 and 27-32 are under examination.

Rejections Withdrawn
5.	The rejection of claims 1, 3-4, 6, 8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kreitman et al. (J. Clin. Oncol., 2000, 18:1622-1636), as evidenced by Bien et al. (Biomarkers, 2008, 13(1): 1-26) is withdrawn in view of applicant’s amendment to the claims.  


New Grounds of Rejection
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1, 3-4, 6, 8-9, 12, 20, 24, 25 and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/an abstract idea without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a process. The claims also meet prong one of step 2A because the claims recite the following law of nature/abstract idea: “determining that the subject is suitable for treatment with an anti-CD25-ADC if CD25 is expressed in cells in the sample” in claim 1, “selecting a patient for treatment with an anti-CD25-ADC based on the expression of CD25 in the sample” in claim 25, and “determining that the subject 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In the instant case, the additional elements are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the judicial exception, as they are insignificant extra-solution activity. The claims fail to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition. The claims also do not effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c). 
The claims also fail to meet step 2B because the additional elements were well known and conventional in the art. For example, Ramos et al. (Carcinogenesis, 2012, 33(4): 902-909) teaches detecting tumor infiltrated CD4+CD25+ T cells in formalin fixed and paraffin embedded tumor tissues by immunohistochemistry (immunofluorescence analysis) (page 903, column 1, paragraph 3-4). Ramos et al. teaches that higher percentages of CD4+CD25+ T cells were found in the tumor-draining lymph nodes and tumors of squamous cell carcinoma (SCC) mice in comparison with control animals (page 903, column 1, last paragraph, Figure 1). Fig. 4B and 4C further show that CD25+ T depletion with anti-CD25 monoclonal antibody effectively reduced the number of CD4+CD25+ Foxp3 cells and increased CD3+CD4+ and CD3+CD8+ T-infiltrating cells (closed bars). 
Therefore, the additional steps/elements do not add significantly more to the judicial exception. Since the claims as a whole do not include additional elements that 

	
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 3-4, 6, 8-9, 12, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos et al. (Carcinogenesis, 2012, 33(4): 902-909).
Ramos et al. teaches that tumor-infiltrating lymphocytes are believed to play complex regulatory roles in antitumor immunity against squamous cell carcinoma (SCC), the presence of regulatory T cells (Tregs) has been associated with the suppression of tumor-reactive T cells, and systemic depletion of Treg cells using an anti-CD25 monoclonal antibody (PC61) resulted in a decrease in the number and incidence of papilloma and an increase in the proportion of CD8+ and CD4+ T cells that were isolated from tumor lesions (abstract). Ramos et al. teaches detecting tumor infiltrated CD4+CD25+ T cells in formalin fixed and paraffin embedded (FFPE) tumor tissues by immunohistochemistry (immunofluorescence analysis) (page 903, column 1, paragraph 3-4). Ramos et al. teaches that higher percentages of CD4+CD25+ T cells were found in the tumor-draining lymph nodes and tumors of squamous cell carcinoma (SCC) mice in comparison with control animals (page 903, column 1, last paragraph, 7) and tumor tissues (1.7 ± 0.7x105) of SCC mice in comparison with lymph nodes (0.34 ± 0.25x107) and skin tissues (0.06 ± 0.01x105) of control animals. Fig. 4B shows that at tumor site, most of the leukocytes are CD4+CD25+ Foxp3 cells (open bars); and Fig. 4C shows that in lymph nodes at least 10% or more of the leukocytes are CD4+CD25+ Foxp3 cells (open bars) (which meet the limitations of claims 4 and 6). It is noted that grade 1 staining is minimum staining for positive (lower than grade 1 is generally considered as negative).  Fig. 4B and 4C further show that CD25+ T depletion with anti-CD25 monoclonal antibody effectively reduced the number of CD4+CD25+ Foxp3 cells and increased CD3+CD4+ and CD3+CD8+ T-infiltrating cells (closed bars). Fig. 1C and 1D shows staining of cells expressing CD25 with anti-CD25 antibody.
Because the steps “determining that the subject is suitable for treatment with an anti-CD25-ADC if CD25 is expressed in cells in the sample” in claim 1, “selecting a patient for treatment with an anti-CD25-ADC based on the expression of CD25 in the sample” in claim 25, and “determining that the subject is suitable for treatment with an anti-CD25-ADC if CD25 is expressed in tumor-associated non tumor cells in the sample” in claim 1 27 can be performed mentally, and all other steps of the claimed method were taught by Ramos, Ramos anticipates the claimed methods. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1, 3-4, 6, 8-9, 12, 20, 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (Carcinogenesis, 2012, 33(4): 902-909), in view of Vieweg (US2006/0002932A1, pub. date: 1/5/2006), and Van Berkel et al. (WO2014/057119A1, pub. date: 4/17/2014, IDS filed on 1/13/2010).
The teachings of Ramos have been set forth above as they apply to claims 1, 3-4, 6, 8-9, 12, 25 and 27-32.
Regarding claims 20, 29-32, Ramos does not teach treating subjects having cancer by depleting Treg cells with an anti-CD25-ADC, in particular the anti-CD25-ADC recited in claim 20 (i.e. ADCT-301). However, these deficiencies are made up for in the teachings of Vieweg and Van Berkel.
Vieweg teaches a method of treating cancer in a subject, comprising: a) administering to the subject a reagent that targets a cell having immunosuppressive activity in an amount effective in reducing the immunosuppressive activity of the cell; and b) administering to the subject a reagent that targets the cancer in the subject and/or elicits an immune response to the cancer cells of the subject ([0017]), wherein the cancer is any solid tumor including squamous cells carcinoma (SCC) ([0056]), the reagent is an antibody or immunotoxin, the antibody is anti-CD25 antibody ([0031], [0032], [0035], [0039] and [0046]). Vieweg teaches detecting CD4+ T cell population expressing increasing levels of CD25 in PBMC of cancer patients as compared to healthy subjects ([0134] and Fig. 1A) and measuring higher Treg frequencies in the 389IL-2 (denileukin diftitox, a fusion protein comprising a catalytic and membrane translocation domain of diphtheria toxin fused to human IL-2, which binds to CD25-expressing cells) is capable of selectively eliminating or reducing regulatory T cell subsets from PBMC in a dose-dependent manner without bystander toxicity to other PBMC or to CD4+ T cells with intermediate or low-level expression of CD25 ([0120] and [0121]). 
Van Berkel et al. teaches an anti-CD25 antibody conjugate comprising antibody AB12 (also known as HuMax-TAC) conjugated to a pyrrolobenzodiazepine (PBD) warhead via a cleavable linker (which is the ADCT-301, as admitted by applicant, see page 21 of the specification) (Examples 11-13). ADCT-301 comprises the recited SEQ ID NOs: 1 and 2. Van Berkel teaches that the antibody conjugate exhibited very potent anti-tumor activity (Example 13).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramos to treat patients having a solid tumor (including SCC) which contain tumor infiltrated CD4+CD25+ Treg cells with an anti-CD25 ADC (immunotoxin) such as ADCT-301 in view of Vieweg and Van Berkel. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Vieweg teaches a method of treating a solid cancer in a subject, comprising administering to the subject in vivo (Example 13). All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. Moreover, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

13.	Claims 1, 3-4, 6, 8-9, 12, 20, 24, 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (Carcinogenesis, 2012, 33(4): 902-909), in view of Vieweg (US2006/0002932A1, pub. date: 1/5/2006), and Van Berkel et al. (WO2014/057119A1, pub. date: 4/17/2014, IDS filed on 1/13/2010), and further in view of Lepoul et al. (US 2003/0175775, pub. date: 9/18/2003)
The teachings of Ramos, Vieweg and Van Berkel have been set forth above as they apply to claims 1, 3-4, 6, 8-9, 12, 20, 25 and 27-32. 
Regarding claim 24, Ramos, Vieweg and Van Berkel do not teach that the dosage of anti-CD25-ADC is selected based on the level of CD25 expressed in the sample.
Vieweg teaches administering a reagent that targets CD25+ regulatory T cells in an amount effective in selectively depleting the regulatory T cells from PBMC without 
LePoul et al. teach that an amount of an anti-GPR43 antibody needed to achieve a dosage useful for the modulation of GPR43 signaling will depend upon the level of expression of GRP43, localization of receptor expression and general state of the patient’s own immune system (para [0304]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the dose of anti-CD25-ADC based on the expression level of CD25 in the sample in view of LePoul. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Vieweg teaches administering a reagent that targets CD25+ regulatory T cells in an amount effective in selectively depleting the regulatory T cells from PBMC without bystander toxicity to other PBMC or to CD+ T cells with intermediate or low-level expression of CD25 ([0006], [0010], [0011], [0120], [0121]), LePoul et al. teach that an amount of an anti-GPR43 antibody needed to achieve a dosage useful for the modulation of GPR43 signaling will depend upon the level of expression of GRP43, localization of receptor expression and general state of the patient’s own immune system (para [0304]). 

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

15.	Claims 1, 3-4, 6, 8-9, 12, 20, 24, 25 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,780,096.
	Claims 1-35 of U.S. Patent No. 10,780,096 teaches a method of treating a solid tumor, a non-hematological cancer in a subject, comprising administering to the subject an anti-CD25 ADC comprising the anti-CD25 antibody HuMax-TAC conjugated to a drug (ConjE) (which has the structure of instant claim 20). The antibody HuMax-TAC comprises instant SEQ ID NOs: 1 and 2. Claims 1-35 of U.S. Patent No. 10,780,096 disclose that the subject is selected for treatment by screening said subject to identify the presence of a neoplasm comprising both CD25+ and CD25- cells, and the screening or identifying is performed by means of a companion diagnostic which identifies CD25+ cells by means of immunohistochemistry. 

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643